Case 7:21-cr-00370 Document 1 Filed on 01/15/21 in TXSD Page 1 of 2




                                                    United States Courts
                                                  Southern District of Texas
                                                           FILED
                                                     January 15, 2021
                                                Nathan Ochsner, Clerk of Court
Case 7:21-cr-00370 Document 1 Filed on 01/15/21 in TXSD Page 2 of 2
